IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00276-CV

CECIL G. KNICKERBOCKER,
                                                            Appellant
v.

DONALD KNICKERBOCKER AS INDEPENDENT
EXECUTOR OF THE ESTATE OF DAVID KNICKERBOCKER
AND ROY MATHIS,
                                    Appellees


                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 8976 PR


                                       ORDER

      A judgment adverse to appellant was rendered on June 21, 2018. Appellant’s

notice of appeal, indicating that the appeal was accelerated, was filed on August 20, 2018.

By letter dated August 27, 2018, the Court questioned its jurisdiction because the notice

of appeal appeared to be past due. In response, appellant filed a motion to abate and a

motion to amend his notice of appeal, requesting a stay of the appeal while his motion

for new trial is pending and requesting permission to amend the notice of appeal to

remove the accelerated appeal language.
        An appellant can amend a notice of appeal at any time without leave of Court

before the brief is filed. TEX. R. APP. P. 25.1(g). Because appellant’s brief is not yet due,

appellant need not move to amend his notice of appeal. However, because a motion was

filed, a fee for that motion remains due. Further, without an amended notice of appeal,

appellant’s appeal continues to appear to be untimely.

        Appellant’s motion is granted. Appellant is ordered to pay the fee for the motion

to amend and file an amended notice of appeal within 7 days from the date of this order.

If appellant does not timely pay the fee or file an amended notice of appeal, this appeal

will be dismissed without further notice. Id. 42.3(c).

        Appellant’s “Motion to Abate”1 is conditionally granted to the extent that the

appeal and all appellate deadlines, including the requirements to make arrangements to

pay for the clerk’s record and the reporter’s record, will be suspended as of the date the

notice of appeal is amended and the motion fee is paid. If the notice of appeal is not

timely amended or the fee is not timely paid, the appeal will not be suspended. If

suspended, the suspension of the appeal will automatically be lifted 28 days from the

date of the suspension.

                                          PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Motion to Abate conditionally granted
Order issued and filed September 19, 2018



1
 The fee for this motion was paid.
Knickerbocker v. Knickerbocker                                                         Page 2